CaS€ 1-18-46982-CGC DOC 16 Filed 01/18/19 Entered 01/18/19 10247:28

 

 

 

UNITED STATES BANKRUPTCY COURT Return Date: February 7, 2019
EASTERN DISTRICT OF NEW YORK Time.‘ 10:00 a.m.

X
In re:

Chapter 13
MICHAELLE L. AQUINO Case No.: 118-46982-608
Debtor(s) NOTICE OF MOTION

X

SIRS / MADAl\/IS:

PLEASE TAKE NOTICE, that MICHAEL J. MACCO, Chapter 13 Trustee of
the above captioned estate, Will move before the Honorable Carla E. Craig, United States
Bankruptcy Judge, on the 7th day of FBERUARY, 2019 at 10:00AM, at the United States
Banl<ruptcy Court located at 271 Cadman Plaza East - Courtroom 3529, Brooklyn, New York
11201, for an Order pursuant to 11 U.S.C. 11 U.S.C. §§329(b), 330(a)(1)(A), 521, & 1307(0),
and Local Bankruptcy Rule 2017, (i) dismissing this case by reason of the debtor(s)’ failure to
submit monthly pre-confirmation payments, failure to provide and/or file doeuments, failure to
appear at §341 meeting of creditors, (ii) disgorging legal fees in full paid by the debtor to debtor’
counsel, Michael A. King; (iii) turning disgorged fees over to the Clerk of the Court for
administration of other cases, and (iv) for such other and further relief as this Court deems just
and proper.

PLEASE TAKE FURTHER NOTICE, that answering papers, if any, shall be
filed With the Court and served on the undersigned no later than seven (7) days prior to the return
date of this motion.

Dated: lslandia, New York Yours, etc.
January 18, 2019
MICHAEL J. MACCO
Chapter 13 Trustee
2950 Express Drive South, Suite 109
Islandia, New York 11749
(631) 549-7900

T0: Office of the United States Trustee
Michaelle L. Aquino
Michael A. King, Esq., Attorney for Debtor(s)
U.S. Bank NA, Crea'l`z‘or

CaS€ 1-18-46982-060 DOC 16 Filed 01/18/19 Entered 01/18/19 10247:28

UNITED STATES BANKRUPTCY COURT
EASTER_N DISTRICT OF NEW YORK

 

X tmm1634
In re:
Chapter 13
MICHAELLE L. AQUINO Case No.: 118-46982-608
Debtor(s) APPLICATION
X

 

TO THE HONORABLE CARLA E. CRAIG, UNITED STATES BANKRUPTCY JUDGE:

MICHAEL J. MACCO, Chapter 13 Trustee of the above captioned estate,
respectfully represents, as follows:

1. The debtor(s) filed a petition under the provisions of 11 U.S.C. Chapter 13 on
December 4,' 2018, and thereafter MICHAEL J. MACCO Was duly appointed and has qualified

as Trustee.

2. As of the date of this motion, the debtor(s) has failed to submit any monthly pre-
continuation payments to the Trustee.

3. In addition, as of this date the debtor(s) has failed to file a Chapter 13 Plan; copies
of pay statements from employer for sixty (60) day period preceding filing, Within the fifteen
(15) day period required under the Bankruptcy Code.

4. Furthermore, as of this date the debtor has failed to provide the Trustee With
copies of previous year’s State and Federal Tax Returns; all filings required under Section 521;
and all mandatory disclosure documentation as set forth in Local Bankruptcy Rule 2003-1.

5. Moreover, the debtor failed to appear at the initial §341 meeting of creditors,
held on January 16, 2019 at 10:15 a.m.

6. The debtors’ counsel, Michael A. King, also failed to appear on the
debtor’s behalf at the §341 meeting of creditors, held on January 16, 2019 at 10:15 a.m.

7. As per the Disclosure of Attomey Compensation provided to the Trustee With
this petition, Mr. King states that the full legal fee charged for preparation of this petition Was
$0.00. A copy of the Disclosure of Attorney Compensation is annexed hereto as Exhibit “A”.

8. Section 329(b) of the Bankruptcy Code clearly states, as follows:
“Ifsuch compensation exceeds the reasonable value of any such
services the court may cancel any such agreement or order the

return of any such payment, to the extent excessive, ”

9. Section 330(a)(1)(A) of the Bankruptcy Code clearly states, as follows:

CaS€ 1-18-46982-060 DOC 16 Filed 01/18/19 Entered 01/18/19 10247:28

“After notice to the parties in interest and the United States
Trustee and a hearing, and subject to sections 326, 328, and 329,
the court may award to a trustee, an examiner, a professional
person employed under section 327 or 1103 - reasonable
compensation for actual, necessary services rendered by the
trustee, examiner, professional person, or attorney and by any
paraprofessional person employed by any such person,' and [] "

10. The Trustee recommends that Mr. King be directed to file an amended
2016(b) Statement of Pre-petition legal fees and that these legal fees be disgorged in full,
and turned over to the Clerk of the Court for administration of other cases.

ll. This is a material default and is prejudicial to the rights of the creditors of the
debtor(s).

WHEREFORE, the Trustee requests for an Order pursuant to the provisions of
ll U.S.C. §§329(b), 330(a)(1)(A), 521, & l307(c), and Local Banl<ruptcy Rule 2017, (i)
dismissing this case, (ii) disgorging legal fees in full paid by the debtor to debtor’ counsel,
Michael A. King, (iii) turning disgorged fees over to the Clerk of the Court for administration of
other cases, and (iv) for such other and further relief as this Court deems just and proper.

Dated: Islandia, New York
January 18, 2019 /s/Michael J. Macco

Michael J. Macco, Chapter 13 Trustee
2950 Express Drive South, Suite 109
Islandia, NeW York 11749

(631) 549-7900

CaS€ 1-18-46982-0€0 DOC 16 Filed 01/18/19 Entered 01/18/19 10247:28

EXH|B|TA

Case 1-18-46982-cec Doc 16 Filed 01/18/19 Entered 01/18/19 10:47:28
Case 1-18-46982-cec Doc 14 Fi|eo| 01/17/19 Entered 01/17/19 23:43:50

52030 (Form 2030) (12/15)
United States Bankruptcy Court
Eastern District of New York

In re Michae|le L. Aquino Case No. 1-18-46982
Debtor(s) Chapter 13

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

|. Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that l am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

FOrl€sal Sewices,Ihav€agr€€d103‘=¢°91__.__.________ .. _. $ _0-00
Prior to the filing ofthis statementlhave received _ __ _ $ 0.00
Balan¢€ Du€ . 3 _ 0-00

2. The source of the compensation paid to me was:

|Il Debtor l Other (specify): payment to be made thru the plan

3. The source ot`compensation to be paid to me is:

l Debtor l:l Other (specify):
4. l l have not agreed to share the above-disclosed compensation with any other person unless they are members and associates ot` my law tirm.

l:l I have agreed to share the above-disclosed compensation With a person or persons who are not members or associates of my law firm. A
copy ot` the agreement, together with a list ot`the names ot`the people sharing in the compensation is attached

5. ln return for the above-disclosed fee, l have agreed to render legal service for all aspects of the bankruptcy oase, including:

Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;

Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof`;

[Other provisions as needed]
Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
522(f)(2)(A) for avoidance of liens on household goods.

slave

6. By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or

any other adversary proceeding.

 

 

cERTIFfCArl_oN

l certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
this bankruptcy proceeding

January17, 2019 _/s/ Michael A. King, Esq.
Dute Michae| A. King, Esq.
Sig)mture of A trorne_v
Michae| A. King
41 Schermerhorn Street
PMB 228
Brook|yn, NY 11201
646-824-9710 Fax:347-227-1266
romeo1860@ao|.com
Name of law firm

 

 

 

 

 

Sollwarc Copyrighl (c) 1995-2018 Bcsl Caso. LLC - www bcslcase.com Bcsl Case Bankruplq/

CaS€ 1-18-46982-0€0 DOC 16 Filed 01/18/19 Entel’ed 01/18/19 10247:28

Case 1-18-46982-cec Doc 14 Fi|eo| 01/17/19 Entered 01/17/19 23:43:50

United States Bankruptcy Court
Eastern District of New York

ln re Michae|le L. Aquino Case No. 1-18-46982_ _ _
Debtor(s) Chapter 1 3

 

VERIFICATION OF CREDITOR MATRIX

 

The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge

Date; _JIuary£, §19 /sl Michae|le L. Aquino
Michae|le L. Aquino
Signature of Debtor

 

Date; January17, 2919 ls/ Michael A. King, Esq.
Signature of Attorney
Michael A. King, Esq.
Michael A. King
41 Schermerhorn Street
PMB 228
Brook|yn, NY 11201
646-824-9710 Fax: 347-227-1266

USBC-44 Rcv. 9/|7/‘).‘4

Soflware Capyrighl (c) 1996-2018 Besl Casel LLC - www.bestease.com Besl Case Bankruplcy

CaS€ 1-18-46982-0€0 DOC 16 Filed 01/18/19 Entel’ed 01/18/19 10247:28

STATE OF NEW YORK )
COUNTY OF SUFFOLK ) ss.:

LONI BRAGIN, being duly sworn deposes and says: deponent is not a party to
this action, is over 18 years of age and resides in Suffolk County, New York.

On January 18, 2019, deponent served the within:
NoTlCE oF MOTION AND APPLICATION

upon the following parties, at the addresses designated by said parties for that purpose, by
depositing a true copy of same, enclosed in a post-paid, properly addressed wrapper in an official
depository under the exclusive care and custody of the United States Postal Service within the
State of New York:

Michaelle L. Aquino
9302 215'h street
Queens Village, NY ] 1428

U.S. Bank NA

c/o Dorf& Nelson LLP

555 Theodore Fremd Avenue
Rye, NY 10580

And upon the following parties, by the email-address designated by said parties for that purpose;

O]j‘l`ce of the United States Trustee
LlS'l"}’.Ret_tionU'-’..BR.'I‘I*`RTDI{¢'§`l.tiSdoi.gciv

Michael A. King, Esq.
Attorney for Debtor(s)
Romeol 860|'£§.-'.aol .coln

/s/Loni Bragin
LONI BRA GIN

Sworn to before me this
18th day of JANUARY, 2019

/s/Janine M Zarrilli

NoTARY PUBLIC

Janine M. Zarrilli

'Notary Public, State of New York

No. 01ZA5084708

Qualified in Nassau County
Commission Expires September 8, 2021

